Citation Nr: 0636133	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder to 
include low back pain.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had honorable active service from April 19, 1977 
to May 3, 1987.  He had additional active service from May 4, 
1987 to June 28, 1991 from which he received an other than 
honorable discharge.  In December 2000, the St. Petersburg, 
Florida, Regional Office (RO) determined that the veteran's 
June 28, 1991 other than honorable discharge constituted a 
bar to his entitlement to all VA benefits based on his period 
of active service from May 4, 1987 to June 28, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision which 
denied service connection for chronic low back pain, claimed 
as a broken back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he injured his back during his first 
period of active service.  The report of an April 2001 VA 
examination for compensation purposes states that the veteran 
presented a history of a 1980 inservice back injury while 
stationed in Germany.  He clarified that he slipped on some 
ice while carrying a heavy radio; injured his back; and 
subsequently sought medical treatment.  In February 2000, the 
RO contacted the National Personnel Record Center (NPRC) and 
requested the veteran's complete service medical records for 
incorporation into the record. However, the Board notes that 
the veteran's complete service medical records are apparently 
not of record.  There is no clinical documentation arising 
from his period of honorable active service.  Indeed, there 
are no treatment records dated prior to September 1989.



This case was remanded in 2005 in an attempt to obtain the 
missing service medical records.  In October 2005, the RO 
contacted the NPRC and requested the veteran's complete 
service medical records.  The NPRC responded that its 
response in 2000 contained service medical records.  The 2005 
request to the NPRC was inadequate.  Rather than simply 
asking, once again, for the complete service medical records, 
he NPRC should be notified that the records furnished in 2000 
did not contain any service medical records dated prior to 
1989 and that VA's objective is to associate service medical 
records dated between April 19, 1977 and May 3, 1987, with 
the claims folder.  Another attempt must be made to obtain 
the missing service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Again contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it forward 
the veteran's complete service medical 
records for the period between April 19, 
1977 and May 1987 for incorporation into 
the record.  A response must be 
documented.

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic back disorder to include low back 
pain.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative, if any, should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity to 
respond to the SSOC.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


